21 F.3d 428NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Sheila KNUBBE, et al., Plaintiffs-Appellants,v.David J. SPARROW, et al., Defendants-Appellees.
No. 93-1085.
United States Court of Appeals, Sixth Circuit.
April 14, 1994.

Before:  KEITH, MARTIN, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.
PER CURIAM:


1
Plaintiffs-Appellants appeal the district court's order dismissing their case for failure to state a claim under 42 U.S.C. Secs. 1983 and 1985(3).  For the reasons stated below, we AFFIRM.

I.

2
In December 1987, Plaintiffs-Appellants, Sheila Knubbe and David Aslani ("Plaintiffs"), signed an apartment lease that began January 1, 1988 and ended December 1, 1988 with Defendants-Appellees, North Shore Apartments Company and Management Corporation ("Defendants").  After moving into the complex, Plaintiffs disputed the amount of their electric bills and complained of a variety of problems with the appliances, plumbing, electrical and sanitary conditions.  Plaintiffs also organized a tenant's organization and informed the St. Clair Shores Building Department of alleged defects causing health hazards.  Because their complaints were not addressed to their satisfaction, Plaintiffs eventually stopped paying their rent.  Based on the non-payment of rent, Defendants filed an action with a Notice to Quit for unpaid rent in state court.


3
In September 1988, a Michigan state court determined Defendants had a right to possession of the apartment and entered a judgment for money damages.  Plaintiffs unsuccessfully appealed the judgment to Macomb County Circuit Court.  Subsequently, a Michigan state court issued an Eviction Order, pursuant to which Defendants evicted the Plaintiffs.


4
In December 1991, Plaintiffs filed suit in the United States District Court for the Eastern District of Michigan alleging the eviction violated 42 U.S.C. Secs. 1983 and 1985(3).  Defendants filed a Motion for Summary Judgment and on December 17, 1992, the district court dismissed the suit.  This timely appeal followed.


5
On appeal, Plaintiffs argue the district court erred by:  (1) relying on counsel's statement during trial that the basis of the Sec. 1983 claim was misuse of a state statute;  and (2) requiring the Plaintiffs to demonstrate state action in relation to their Sec. 1985(3) claim.  Having carefully considered the record and the issues presented in the briefs and at oral argument, we find no error warranting reversal.  We, therefore, AFFIRM the decision of the Honorable Julian A. Cook, Jr., United States Chief District Judge for the Eastern District of Michigan.